     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


DAVID ILLG                                                                CIVIL ACTION

VERSUS                                                                          No. 21-224

DO IT BEST CORPORATION, ET AL.                                                 SECTION I

                                 ORDER & REASONS

       Defendants Do It Best, Corp. (“DIB”) and Roy Jones (“Jones”) have filed a

motion 1 to dismiss each of plaintiff David Illg’s (“Illg”) claims against them, except

for a breach of contract claim asserted against DIB. The defendants argue that

dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) is appropriate because

the relevant claims fail as a matter of law. As explained infra, the Court denies the

motion to dismiss, except as to Illg’s claim of fraudulent misrepresentation. 2 And

while the Court finds Illg’s allegations in support of that claim insufficient, it grants

Illg’s request for leave to amend his complaint.

       This case is about DIB’s alleged failure to promptly redeem Illg’s preference

shares in DIB upon his request. Illg claims this was both in breach of a contract and

at odds with express statements made by Jones upon which he detrimentally relied.

Illg also asserts claims of (1) conversion, (2) vicarious liability, 3 (3) unjust enrichment,




1 R. Doc. No. 13.
2 During an April 27, 2021 status conference, the Court indicated that it intended to
deny the motion in its entirety. The Court has since reconsidered the merits of the
defendants’ secondary argument regarding the fraudulent misrepresentation claim.
3 Presumably DIB’s vicarious liability for Jones’s conduct.
     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 2 of 15




(4) fraudulent misrepresentation, and (5) negligent misrepresentation. 4 During an

April 27, 2021 status conference, counsel for Illg confirmed that the conversion and

breach of contract claims are asserted as to DIB only. 5

                                            I.

      For decades, David Illg owned and operated DMI, LLC d/b/a Jeanfreau

Hardware, a hardware store (the “store”). 6 For most of that time, he and his store

were parties to the “HWI Membership Agreement” (the “agreement”) with DIB. 7

Under the agreement, DIB sold its goods to the store and provided it with various

related services. 8 “To induce [the store] into signing the [a]greement, and to induce

[the store] to remain bound thereunder, [DIB] from time to time furnished [the store]




4 R. Doc. No. 1-2 (state court petition), at 6 ¶ 38. The petition was submitted as an
attachment to defendants’ notice of removal, but the Court’s pincites to particular
pages use the petition’s pagination.
5 R. Doc. No. 23.
6 R. Doc. No. 1-2, at 2 ¶ 6.
7 Id. at 2 ¶ 7. The defendants have provided a copy of the agreement. R. Doc. No 13-

2. In his opposition, Illg “object[ed] to the consideration of” the agreement “out of an
abundance of caution.” R. Doc. No. 18, at 4. Curiously, he does not suggest that it is
inauthentic. In fact, much of his opposition to the instant motion is premised on his
reading of it—and he cites it extensively. See, e.g., id. at 8. Nonetheless, he argues
that because he objects to its consideration, the Fifth Circuit’s suggestion in Collins
v. Morgan Stanley Dean Witter that courts may consider “documents that a defendant
attaches to a motion to dismiss . . . if they are referred to in the plaintiff’s complaint
and are central to [his] claim,” is inapplicable. Id. at 4; see 224 F.3d 496, 498–99 (5th
Cir. 2000).

The Court is skeptical of the argument. But because it does not rely on the contract
to dismiss any of Illg’s claims, it need not resolve the issue.
8 R. Doc. No. 1-2, at 2 ¶ 9.



                                            2
     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 3 of 15




with certain preference and common shares in [DIB].” 9 Only the preference shares

(the “shares”) are the subject of this litigation.

       According to Illg, the agreement gives the store “the right, at any time and for

any reason, to discontinue membership in [DIB] and to require [DIB] to repurchase

and redeem the [shares] upon request.” 10 It “provides no specific time period within

which [DIB] is to pay [the store] the redemption price for [the shares].” 11 The relevant

contractual provision provides that DIB “will . . . subject to such schedule as may be

approved from time to time by its directors, redeem [the shares] . . . after [it] is

requested to make such repurchases.” 12 But Jones 13 “informed [Illg and the store] on

numerous occasions that [Illg] could, at any time, require [DIB] to repurchase and

redeem the [shares] upon request, and that payment for the [shares] would be

furnished to [Illg] immediately upon request.” 14

       In 2019, Illg decided to sell his store, and informed DIB of his plans. 15 He did

so in November. 16 At the same time, Illg informed DIB “that he was terminating [his]




9 Id. at 2 ¶ 11.
10 Id. at 2 ¶ 12.
11 Id. at 3 ¶ 14.
12 R. Doc. No. 13-2, at 2.
13 Jones is “a territory sales manager employed by [DIB]” and its “representative with

respect to [Illg and the store.]” R. Doc. No. 1-2, at 3 ¶¶ 15–16.
14 Id. at 3 ¶ 17 (emphasis added).
15 Id. at 3 ¶ 19.
16 Id. at 3–4 ¶¶ 21. At that time, “all of [the store’s] deposits and rebates due from

[DIB,] rights against [DIB,] and stock and equity interest in [DIB] were transferred
and assigned to Illg.” Id. at 4 ¶ 22.

                                             3
      Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 4 of 15




membership with [DIB] and requested that [DIB] redeem his [shares] and furnish

payment . . . for same.” 17

           In March 2020, DIB sent a letter to Illg, informing him that, at his request, his

“membership under the [agreement] had been terminated” 18 and that “a timetable

for [DIB] to pay [Illg] to redeem [his shares] would be set by [DIB’s] Board of Directors

at their” board meeting in late April. 19 DIB’s next letter, sent in May 2020, advised

Illg “that [DIB’s] Board of Directors had approved the repurchase of [his] Common

and Preference shares in [DIB],” but that the “accumulated Preference shares

totaling $367,900.00 . . . [were] scheduled to be repurchased during April 2025.” 20

           Illg explains that the March letter “surprised” him, because he “had repeatedly

been informed by Defendants that he would receive payment for his [shares]

immediately upon request.” 21 He adds that “[t]he timetable set forth in [DIB’s] May

2020 Letter was directly contrary to the numerous representations” Jones made to

Illg. 22

           Illg adds that “[b]ut for the Defendants’ false representation to [him], [he]

would have terminated the [agreement] long before the Sale and would have taken

all acts necessary to redeem his [shares] and obtain the immediate cash value

thereof.” 23 He explains that, in this way, he and the store “relied to their detriment



17 Id. at 4 ¶ 23.
18 Id. at 4 ¶ 24.
19 Id. at 4 ¶ 25.
20 Id. at 4 ¶¶ 27–28 (quotations omitted).
21 Id. at 4 ¶ 26.
22 Id. at 5 ¶ 29.
23 Id. at 5 ¶ 30.



                                               4
     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 5 of 15




on Defendants’ representations that [he and the store] could at any time liquidate the

[shares] in exchange for their full cash value, without delay.” 24

      Illg also argues that DIB’s “attempt to delay payment of these funds to [him]

for five years—funds to which [DIB] acknowledges and admits [he] is entitled—

amounts to a nonconsensual, interest-free loan to [DIB] of [his] money without

justification and in direct contravention of . . . Defendants’ many representations.” 25

      The main thrust of the instant motion is an attack on Illg’s detrimental

reliance claim. At bottom, the defendants argue that under either Louisiana or

Indiana law, 26 “when a written contract exists that governs the alleged breach at

issue, . . . a plaintiff cannot claim reliance on purported misrepresentations that

contradict the plain language of that governing contract.” 27 Because Illg’s redemption

of his preference shares was governed by an unambiguous, integrated contract, the

defendants reason, his claim that he detrimentally relied on Jones’s representations

to the contrary fails as a matter of law. 28 The defendants add that Illg’s inability to




24 Id. at 3 ¶ 18.
25 Id. at 6 ¶ 37.
26 Defendants claim that, while “[t]here is a potential choice-of-law issue in this case

with respect” to the tort claims due to a provision in the contract, the Court need not
reach it because Indiana and Louisiana law treat the relevant claims the same way.
R. Doc. No. 13-1 at 6 n.5 (defendants’ memorandum in support of their motion to
dismiss). Illg argues that Louisiana law applies. R. Doc. No. 18, 6 n.19. The Court
will accept, for purposes of the instant motion, the defendants’ invitation to ignore
the choice-of-law issue and apply Louisiana cases, as the parties have not adequately
briefed the issue.
27 R. Doc. No. 13-1, at 6.
28 Id. at 1–2.



                                           5
     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 6 of 15




show that he justifiably relied on Jones’s statements also sinks his claims for

fraudulent and negligent misrepresentation. 29

       Separately, the defendants argue that Illg’s fraudulent misrepresentation

claim is not pled with adequate particularity, 30 and that under Indiana law, there is

no claim for negligent misrepresentation in this context. 31     The defendants argue

that Illg’s conversion claim must be dismissed, although they—despite suggesting

that the choice-of-law issue need not be addressed—offer different theories under

Louisiana 32 law and Indiana 33 law.     And they argue that the claim for unjust

enrichment fails because it is premised on a relationship that is “controlled by an

enforceable contract.” 34 Lastly, the defendants argue that, having defeated each tort

claim against Jones, they have also eliminated the possibility of DIB being vicariously

liable for his actions. 35

       As an initial matter, the Court concludes that the inadequacy of the briefing

regarding the choice-of-law issue, the contract’s ambiguity (or lack thereof), and the



29 Id. at 11–13.
30 Id. at 11.
31 Id. at 12.       The defendants, admirably, withdrew this argument in a reply
memorandum, noting that it reflected an inaccurate understanding of Indiana law.
R. Doc. No. 22, at 7 n.5. The Court appreciates this approach to motion practice.
32 “[T]he claim for conversion of preference shares concerns incorporeal property that

is not susceptible to conversion[.]” R. Doc. No. 13-1, at 10 (citing BASF Agrochemical
Prods. v. Unkel, No. 05-1478, 2006 WL 3533133, at *7 (W.D. La. Dec. 7, 2006)).
33 “If . . . the claim is under Indiana law, ‘the source of [any] duty toward [Plaintiff]

arises from a contract,’” and “‘tort law should not interfere’ with respect to such a
claim.” Id. (quoting French-Tex Cleaners, Inc. v. Cafaro Co., 893 N.E.2d 1156, 1167
(Ind. Ct. App. 2008)) (alterations in original).
34 R. Doc. No. 22, at 9 (quoting Drs. Bethea, Moustoukas and Weaver LLC v. St. Paul

Guardian Ins. Co., 376 F.3d 399, 408 (5th Cir. 2004)).
35 Id.



                                           6
     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 7 of 15




issue of whether Illg’s tort claims ‘arise from’ the contract, render it unable to fully

analyze the defendants’ arguments regarding the conversion and unjustified

enrichment claims. And because Illg’s claims against Jones will not be dismissed at

this time, the defendants’ argument regarding vicarious liability fails.

      As explained infra, the Court rejects the defendants’ argument that, because

of the contract, Illg cannot have detrimentally relied on Jones’s statements. However,

it agrees with the defendants that Illg has not alleged his fraudulent

misrepresentation claim with sufficient particularity, though it grants his request for

leave to amend his complaint so that he may adequately do so.

                                          II.

      Pursuant to Rule 12(b)(6), a district court may dismiss a complaint or part of

a complaint when a plaintiff fails to set forth well-pleaded factual allegations that

“raise a right to relief above the speculative level.” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). The

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 547).

      A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit

the court to infer more than the mere possibility of misconduct,” then “the complaint




                                           7
     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 8 of 15




has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at

679 (quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

      In assessing the complaint, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). Furthermore, “the

Court must typically limit itself to the contents of the pleadings, including

attachments thereto.” Admins. of the Tulane Educ. Fund v. Biomeasure, Inc., 08-

5096, 2011 WL 4352299, at *3 (E.D. La. Sept. 6, 2011) (Vance, J.) (citing Collins, 224

F.3d at 498). “Dismissal is appropriate when the complaint ‘on its face show[s] a bar

to relief.’” Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark

v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)) (alteration in original).

                                           III.

      The Court will first address (and reject) the defendants’ argument that most of

Illg’s tort claims fail as a matter of law because of the agreement. It will then address

(and accept) the defendants’ argument that Illg’s fraudulent misrepresentation claim

is not alleged with adequate particularity.

      A.     Because the defendants have not demonstrated that the relevant
             provision was unambiguous, Illg is not barred from claiming that he or
             the store relied on assertions that contradict defendants’ interpretation of
             the provision.

      “When a clause in a contract is clear and unambiguous, the letter of that clause

should not be disregarded under the pretext of pursuing its spirit, as it is not the duty

of the courts to bend the meaning of the words of a contract into harmony with a




                                            8
      Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 9 of 15




supposed reasonable intention of the parties.” Lobell v. Rosenberg, 186 So. 3d 83, 89

(La. 2015) (citing Prejean v. Guillory, 38 So. 3d 274, 279 (La. 2010)).

       But, “a contract is ambiguous, under Louisiana law, ‘when it is uncertain as to

the parties’ intentions and susceptible to more than one reasonable meaning under

the circumstances and after applying established rules of construction.’” Tex. E.

Transmission Corp. v. Amerada Hess Corp., 145 F.3d 737, 741 (5th Cir. 1998) (quoting

Lloyds of London v. Transcon. Gas Pipe Line Corp., 101 F.3d 425, 429 (5th Cir. 1996))

(cleaned up).

       Furthermore, “even when the language of the contract is clear, courts should

refrain from construing the contract in such a manner as to lead to absurd

consequences.” Lobell, 186 So. 3d at 89 (citations omitted); see also La. Civ. Code art.

2046 (“When the words of a contract are clear and explicit and lead to no absurd

consequences, no further interpretation may be made in search of the parties’

intent.”). 36

       The defendants’ primary argument hinges on their claim that “the Agreement

. . . expressly provides that any obligation to redeem (and any right of [Illg] to demand

redemption of) [the shares] is unambiguously ‘subject to such schedule as may be

approved from time to time by [DIB’s] directors.’” 37 They argue that Louisiana law,



36 Louisiana, like every state, recognizes the principle that courts should construe
true ambiguity against the contract’s drafter. See, e.g., Robinson v. Robinson, 778 So.
2d 1105, 1122 (La. 2001). However, Illg has not argued that the principle should be
applied, and the Court need not reach it to resolve the issue.
37 R. Doc. No. 13-1, at 9 (quoting R. Doc. No. 13-2, at 2). The defendants also argue

that the agreement is fully integrated and includes a representation by the store that
DIB has not made any representations at odds with the written agreement. Id.

                                           9
    Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 10 of 15




therefore, prohibits Illg from claiming that he relied on any assertions that

contradicted that provision (i.e., Jones’s assurances that he could redeem the shares

immediately). 38

      According to Illg, the motion “is predicated upon the erroneous assertion that

the [agreement] granted [DIB] unfettered discretion to withhold payment for its

customers’ preference shares for as long as [it] saw fit.” 39 While he acknowledges that

the agreement “provides that such redemption shall be subject to such schedule as

may be approved from time to time by [DIB’s] directors,” he argues that this “does

not set forth a definitive time frame in which [DIB] must act.” 40 “Because the

[agreement] contains no contrary provision regarding the specific time period” for

performance, he reasons, “it was not unreasonable for [him] to rely on the Defendants’

representations regarding same.” 41




Because the Court finds the relevant provision to be ambiguous, it need not reach
these latter arguments. The Court does note, though, that any representation made
by the store at the time it entered into the agreement cannot conceivably cover
representations made by DIB years later that were made in an effort to induce the
store not to terminate the agreement (as opposed to representations made by DIB to
induce the store to enter into the agreement in the first place).
38 Id. (citing Caplan v. Ochsner Clinic, L.L.C., 799 F. Supp. 2d 648, 653 (E.D. La.

2011) (Fallon, J.)). As noted supra, the defendants argue that this logic also dooms
Illg’s fraudulent and negligent misrepresentation claims. Because, as explained
infra, the Court rejects the premise of the argument, it will not address its application
to those claims further.
39 R. Doc. No. 18, at 7.
40 Id. at 8 (quotation omitted). He goes on to argue that Louisiana law and general

principles of contract law dictate that, given the absence of a specific time for
performance, DIB was required to perform “within a reasonable time,” and that
courts typically think of ‘reasonable time’ as a matter of “months rather than years.”
Id. (quotations omitted). As explained infra, the Court need not reach this argument.
41 Id. at 9.



                                           10
     Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 11 of 15




       In reply, the defendants cling to their argument that, assuming Jones

represented to Illg that he could redeem the shares immediately, “without regard to

any schedule or director action . . . [that representation was] directly at odds with the

written language” of the agreement and, therefore, cannot support a detrimental

reliance claim. 42

       “Whether a party reasonably relied on a representation is usually a question

of fact.” Caplan, 799 F. Supp. 3d at 656 (citing Bethea, 376 F.3d at 403). But Caplan

(the principal Louisiana-law case upon which the defendants rely) and the cases it

interpreted recognize that an unambiguous contractual provision may bar a

detrimental reliance claim premised on a representation at odds with the relevant

provision. See id. at 656–57 (gathering cases). And in the context of an unambiguous

contractual provision, the rule articulated by the defendants makes sense.

       But the provision at issue here is not unambiguous. It is true that the plain

text of the agreement is perhaps most naturally read as suggesting that redemption

of preference shares can happen only at such time as DIB’s Board of Directors sees

fit. But it is not obvious that the reference to a schedule set by DIB’s Board itself sets



42  R. Doc. No. 22, at 3. Incidentally, the Court does not read Illg’s petition to allege
that Jones claimed no director action was necessary to effectuate redemption. Nor
does the Court find it obvious that ‘immediate,’ as Illg used it in his petition, is
synonymous with ‘instantaneous,’ as the defendants imply, rather than, say
‘promptly.’ If it did, that would mean Illg is alleging he could snap his fingers and
check his bank account. How would that work? The Court notes that dictionary
definitions vary. See, e.g., Immediate, Black’s Law Dictionary (6th ed. 1990)
(explaining that “the word, without any very precise signification, denotes that action
. . . must be taken either instantly or without any considerable loss of time” but also
offering as a definition “[a] reasonable time in view of particular facts and
circumstances of case under consideration”).

                                           11
    Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 12 of 15




a time for performance. The Court finds Illg’s interpretation of the provision—that

it sets a method for performance but is silent as to the exact time—just as plausible.

      Furthermore, applying DIB’s interpretation to the provision would yield the

most absurd of results. After all, DIB argues that the reference to payment upon a

schedule to be determined by its board of directors means that the agreement allows

DIB to set the time for performance—say in April 2025.          Assume that’s right.

Couldn’t DIB just as easily ‘schedule’ payment for April 2125? For April 9999? DIB

identifies no limit to the principle. Those results would effectively deprive the store

of the benefit of its bargain and would, of course, be absurd. Simply put, DIB’s

argument proves too much.

      The Court need not interpret the provision—or identify an appropriate gap

filler—to rule on the instant motion. Remember, the defendants argue that an

unambiguous contractual provision would bar Illg’s claims. That may be true, but it

is irrelevant.   The provision was ambiguous.      For that reason, dismissal of the

relevant claims at this stage is inappropriate.

      B.     Because Illg has not alleged the time and place of Jones’s
             misrepresentations, the Court must dismiss that claim—though it grants
             him leave to amend.

      The defendants are correct, however, that the petition is inadequate to satisfy

Rule 9(b)’s requirement of particularity in pleading, which is consistently applied to

fraudulent misrepresentation claims. The Fifth Circuit applies “Rule 9(b) to fraud

complaints with ‘bite’ and ‘without apology,’” United States ex rel. Grubbs v.

Kanneganti, 565 F.3d 180, 185 (5th Cir. 2009) (quoting Williams v. WMX Techs., Inc.,



                                          12
       Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 13 of 15




112 F.3d 175, 178 (5th Cir. 1997)). While it is true that “Rule 9(b) supplements but

does not supplant Rule 8(a)’s notice pleading,” id. at 186, and “does ‘not reflect a

subscription to fact pleading,’” id. (quoting Williams, 112 F.3d at 178), it does

“require[] . . . simple, concise, and direct allegations of the circumstances constituting

fraud.” Id. (quotations omitted).

         The Fifth Circuit requires “plaintiff[s] to plead ‘the time, place and contents of

the false representation[], as well as the identity of the person making the

misrepresentation and what that person obtained thereby.’” Id. (quoting United

States ex rel. Russell v. Epic Healthcare Mgmt. Grp., 193 F.3d 304, 308 (5th Cir. 1999))

(first alteration added, second in original).

         Illg alleges that Jones, DIB’s sales manager, “informed [him] on numerous

occasions that [he and his hardware store] could, at any time, require [DIB] to

repurchase and redeem the [shares] upon request, and that payment for the [shares]

would be furnished to [him] immediately upon request.” 43 The petition does not allege

the specific time(s) Jones made any such statement—or where he made it. That

appears to fall short of Rule 9(b)’s requirements.

         In his opposition to the motion, Illg cites three district court cases for the

premise that it is sufficient to allege “the context in which [the fraudulent statements]

were made.” 44 Two of the cases are distinguishable because, in the particular context

of the case, the allegations were detailed enough to make clear generally when and




43   R. Doc. No. 1-2, at 3 ¶ 17.
44   R. Doc. No. 18, at 13–14.

                                             13
    Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 14 of 15




where the statements were made.        See Jassby v. Extreme Motor Sports of New

Orleans, LLC, No. 06-5901, 2006 WL 3844996, at *2 (E.D. La. Dec. 29, 2006) (“The

complaint . . . specifies that the allegedly fraudulent misrepresentation was made

during the contract negotiations which culminated in the January 19, 2005

contract[.]”); Carne v. Dunn, No. 99-2776, 2000 WL 1134394, at *2, *2 n.1 (E.D. La.

Aug. 10, 2000) (noting that the plaintiffs’ RICO statement and complaint “allege[d]

numerous statements made by all defendants” and that the RICO statement

“provide[d] the plaintiffs’ claims of fraud in even more detail than their complaint”).

The third case addressed claims of “passive fraud.” Sarrat v. Univar U.S.A., Inc., No.

14-1017, 2014 WL 3588849, at *2 (E.D. La. July 18, 2014). Passive fraud, by its

nature, does not occur at any particular time and place. Indeed, as Sarrat noted,

Louisiana courts evaluating a passive fraud claim require a showing of only “the

general time period during which the fraudulent conduct occurred.” Id.

      Neither of those circumstances is present here. Illg’s argument is that Jones

made specific fraudulent statements, which were presumably made at specific times

and places—not passive fraud. For that reason, Illg’s fraudulent misrepresentation

claim must be dismissed for failure to state a claim. However, nothing about that

deficiency suggests that Illg could not successfully allege the claim in an amended

complaint. And Federal Rule of Civil Procedure 15(a)(2) makes clear that “court[s]

should freely give leave [to amend] when justice so requires.” The Court, therefore,

will grant Illg’s request for an opportunity to amend his complaint to adequately

allege the claim.



                                          14
    Case 2:21-cv-00224-LMA-KWR Document 24 Filed 05/06/21 Page 15 of 15




                                         IV.

      For the reasons explained supra,

      IT IS ORDERED that the motion to dismiss is GRANTED IN PART and

DENIED IN PART. Illg shall file an amended complaint adequately alleging a claim

of fraudulent misrepresentation no later than MAY 20, 2021; failure to do so may

result in dismissal with prejudice of that claim. In all other respects, the motion is

denied.



      New Orleans, Louisiana, May 6, 2021.



                                          _______________________________________
                                                    LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                         15
